NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                              Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              13-APR-2022
                                              08:04 AM
                                              Dkt. 16 ODSD
                            NO. CAAP-XX-XXXXXXX


                   IN THE INTERMEDIATE COURT OF APPEALS

                          OF THE STATE OF HAWAI#I

         ERIC MORALES, Claimant-Appellant-Appellant, v.
 AIR CONDITIONING SPECIALIST, INC., Employer-Appellee-Appellee,
    and CRUM & FORSTER, Insurance Carrier-Appellee-Appellee.


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB-2021-141; DCD NO. 9-18-00816)


                          ORDER DISMISSING APPEAL
        (By:     Ginoza, Chief Judge, Leonard and McCullen, JJ.)
               Upon review of the record, it appears that:
               (1) The opening brief was due on or before March 7,
2022;
          (2) Self-represented Claimant-Appellant-Appellant Eric
Morales (Morales) failed to file the opening brief or request an
extension of time;
          (3) On March 10, 2022, the appellate clerk entered a
default notice informing Morales that the time for filing the
opening brief had expired, the matter would be called to the
court's attention on March 21, 2022, for appropriate action,
which could include dismissal of the appeal, under Hawai#i Rules
of Appellate Procedure Rule 30, and Morales could request relief
from default by motion; and
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


           (4) Since the default notice, Morales has not taken any
further action in this appeal.
           Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
           DATED: Honolulu, Hawai#i, April 13, 2022.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge




                                  2